

115 HR 3926 IH: Community Coordination And Resource Empowerment Act
U.S. House of Representatives
2017-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3926IN THE HOUSE OF REPRESENTATIVESOctober 3, 2017Mr. Bilirakis (for himself and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide for an extension for community health centers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Community Coordination And Resource Empowerment Act or the Community CARE Act. 2.Extension for community health centers (a)Community health centers fundingSection 10503(b)(1)(E) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)(1)(E)) is amended by striking 2017 and inserting 2019.
 (b)Other community health centers provisionsSection 330 of the Public Health Service Act (42 U.S.C. 254b) is amended— (1)in subsection (b)(1)(A)(ii), by striking abuse and inserting use disorder;
 (2)in subsection (b)(2)(A), by striking abuse and inserting use disorder; (3)in subsection (c)—
 (A)by striking subparagraphs (B) through (D); (B)by striking (1) In general and all that follows through The Secretary and inserting the following:
						
 (1)CentersThe Secretary; and (C)in such paragraph (1), as amended, by redesignating clauses (i) through (v) as subparagraphs (A) through (E) and moving the margin of each of such redesignated subparagraph 2 ems to the left;
 (4)by striking subsection (d) and inserting the following:  (d)Improving quality of care (1)Supplemental awardsThe Secretary may award supplemental grant funds to health centers funded under this section to implement evidence-based models for increasing access to high-quality primary care services, which may include models related to—
 (A)improving the delivery of care for individuals with multiple chronic conditions; (B)workforce configuration;
 (C)reducing the cost of care; (D)enhancing care coordination;
 (E)expanding the use of telehealth and technology enabled collaborative learning and capacity building models;
 (F)care integration, including integration of behavioral health, mental health, or substance use disorder services; and
 (G)addressing emerging public health or substance use disorder issues to meet the health needs of the population served by the health center.
 (2)SustainabilityIn making supplemental awards under this subsection, the Secretary may consider whether the health center involved has submitted a plan for continuing the activities funded under this subsection after supplemental funding is expended.
 (3)Special considerationThe Secretary may give special consideration to applications for supplemental funding under this subsection that seek to address significant barriers to access to care in areas with a greater shortage of health care providers and health services relative to the national average.;
 (5)in subsection (e)(1)— (A)in subparagraph (B)—
 (i)by striking 2 years and inserting 1 year; and (ii)by adding at the end the following: The Secretary shall not make a grant under this paragraph unless the applicant provides assurances to the Secretary that within 120 days of receiving grant funding for the operation of the health center, the applicant will submit, for approval by the Secretary, an implementation plan to meet the requirements of subsection (l)(3). The Secretary may extend such 120-day period for achieving compliance upon a demonstration of good cause by the health center.; and
 (B)in subparagraph (C)— (i)in the subparagraph heading, by striking and plans;
 (ii)by striking or plan (as described in subparagraphs (B) and (C) of subsection (c)(1)); (iii)by striking or plan, including the purchase and inserting the following: “including—
							
 (i)the purchase; (iv)by inserting , which may include data and information systems  after of equipment;
 (v)by striking the period at the end and inserting a semicolon; and (vi)by adding at the end the following:
							
 (ii)the provision of training and technical assistance; and (iii)other activities that—
 (I)reduce costs associated with the provision of health services; (II)improve access to, and availability of, health services provided to individuals served by the centers;
 (III)enhance the quality and coordination of health services; or (IV)improve the health status of communities.;
 (6)in subsection (e)(5)(B), by striking and subparagraphs (B) and (C) of subsection (c)(1) to a health center or to a network or plan and inserting to a health center; (7)by striking subsection (s);
 (8)by redesignating subsections (g) through (r) as subsections (h) through (s), respectively; (9)by inserting after subsection (f), the following:
					
						(g)New access points and expanded services
							(1)Approval of new access points
 (A)In generalThe Secretary may approve applications for grants under subparagraph (A) or (B) of subsection (e)(1), subsection (h), subsection (i), and subsection (j) to establish new delivery sites.
 (B)Special considerationIn carrying out subparagraph (A), the Secretary may give special consideration to applicants that have demonstrated the new delivery site will be located within a sparsely populated area, or an area which has a level of unmet need that is higher relative to other applicants.
 (C)Consideration of applicationsIn carrying subparagraph (A), the Secretary shall approve applications for grants under subparagraphs (A) and (B) of subsection (e)(1) in such a manner that the ratio of the medically underserved populations in rural areas which may be expected to use the services provided by the applicants involved to the medically underserved populations in urban areas which may be expected to use the services provided by the applicants is not less than two to three or greater than three to two.
 (D)Service area overlapIf in carrying out subparagraph (A) the applicant proposes to serve an area that is currently served by another health center funded under this section, the Secretary may consider whether the award of funding to an additional health center in the area can be justified based on the unmet need for additional services within the catch­ment area.
								(2)Approval of expanded service applications
 (A)In generalThe Secretary may approve applications for grants under subparagraph (A) or (B) of subsection (e)(1) to expand the capacity of the applicant to provide required primary health services described in subsection (b)(1) or additional health services described in subsection (b)(2).
 (B)Priority expansion projectsIn carrying out subparagraph (A), the Secretary may give special consideration to expanded service applications that seek to address emerging public health or behavioral health, mental health, or substance abuse issues through increasing the availability of additional health services described in subsection (b)(2) in an area in which there are significant barriers to accessing care.
 (C)Consideration of applicationsIn carrying out subparagraph (A), the Secretary shall approve applications for applicants in such a manner that the ratio of the medically underserved populations in rural areas which may be expected to use the services provided by the applicants involved to the medically underserved populations in urban areas which may be expected to use the services provided by such applicants is not less than two to three or greater than three to two.;
 (10)in subsection (i) (as so redesignated)— (A)in paragraph (1), by striking and children and youth at risk of homelessness and inserting , children and youth at risk of homelessness, homeless veterans, and veterans at risk of homelessness; and
 (B)in paragraph (5)— (i)by striking subparagraph (B);
 (ii)by redesignating subparagraph (C) as subparagraph (B); and (iii)in subparagraph (B) (as so redesignated)—
 (I)in the subparagraph heading, by striking abuse and inserting use disorder; and (II)by striking abuse and inserting use disorder;
 (11)in subsection (l) (as so redesignated)— (A)in paragraph (2)—
 (i)in the paragraph heading, by inserting unmet before need; (ii)in the matter preceding subparagraph (A), by inserting and an application for a grant under subsection (g) after subsection (e)(1);
 (iii)in subparagraph (A), by inserting unmet before need for health services; (iv)in subparagraph (B), by striking and at the end;
 (v)in subparagraph (C), by striking the period at the end and inserting ; and; and (vi)by adding after subparagraph (C) the following:
							
 (D)in the case of an application for a grant pursuant to subsection (g)(1), a demonstration that the applicant has consulted with appropriate State and local government agencies, and health care providers regarding the need for the heath services to be provided at the proposed delivery site.;
 (B)in paragraph (3)— (i)in the matter preceding subparagraph (A), by inserting or subsection (g) after subsection (e)(1)(B);
 (ii)in subparagraph (B), by striking in the catchment area of the center and inserting , including other health care providers that provide care within the catchment area, local hospitals, and specialty providers in the catchment area of the center, to provide access to services not available through the health center and to reduce the non-urgent use of hospital emergency departments;
 (iii)in subparagraph (H)(ii), by inserting who shall be directly employed by the center after approves the selection of a director for the center; (iv)in subparagraph (L), by striking and at the end;
 (v)in subparagraph (M), by striking the period and inserting ; and; and (vi)by inserting after subparagraph (M), the following:
							
 (N)the center has written policies and procedures in place to ensure the appropriate use of Federal funds in compliance with applicable Federal statutes, regulations, and the terms and conditions of the Federal award.; and
 (C)by striking paragraph (4); (12)in subsection (m) (as so redesignated), by adding at the end the following: Funds expended to carry out activities under this subsection and operational support activities under subsection (n) shall not exceed three percent of the amount appropriated for this section for the fiscal year involved.;
 (13)in subsection (q) (as so redesignated), by striking grants for new health centers under subsections (c) and (e) and inserting operating grants under subsection (e), applications for new access points and expanded service pursuant to subsection (g);
 (14)in subsection (r)(4) (as so redesignated), by adding at the end the following: A waiver provided by the Secretary under this paragraph may not remain in effect for more than 1 year and may not be extended after such period. An entity may not receive more than one waiver under this paragraph in consecutive years.; and
 (15)in subsection (s)(3) (as so redesignated)— (A)by striking appropriate committees of Congress a report concerning the distribution of funds under this section and inserting the following: “Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Energy and Commerce of the House of Representatives, a report including, at a minimum—
						
 (A)the distribution of funds for carrying out this section; (B)by striking populations. Such report shall include an assessment and inserting the following: “populations;
						
 (B)an assessment; (C)by striking and the rationale for any substantial changes in the distribution of funds. and inserting a semicolon; and
 (D)by adding at the end the following:  (C)the distribution of awards and funding for new or expanded services in each of rural areas and urban areas;
 (D)the distribution of awards and funding for establishing new access points, and the number of new access points created;
 (E)the amount of unexpended funding for loan guarantees and loan guarantee authority under title XVI; (F)the rationale for any substantial changes in the distribution of funds;
 (G)the rate of closures for health centers and access points; (H)the number and reason for any grants awarded pursuant to subsection (e)(1)(B); and
 (I)the number and reason for any waivers provided pursuant to subsection (r)(4).. (c)ApplicationAmounts appropriated pursuant to this section for fiscal year 2018 or 2019 are subject to the requirements contained in Public Law 115–31 for funds for programs authorized under sections 330 through 340 of the Public Health Service Act (42 U.S.C. 254b–256).
 (d)Conforming amendmentsSection 3014(h) of title 18, United States Code, is amended— (1)in paragraph (1), by striking , as amended by section 221 of the Medicare Access and CHIP Reauthorization Act of 2015,; and
 (2)in paragraph (4), by inserting and section 101(d) of the CARE Act after section 221(c) of the Medicare Access and CHIP Reauthorization Act of 2015. 